Title: To George Washington from Major General William Heath, 21 December 1776
From: Heath, William
To: Washington, George



Dear General
Paramus [N.J.] Decr 21th 1776

I have received the Honor of yours of the 16th & 18th Instant.
I have the Pleasure to acquaint your Excellency that on the 19th Instant a Detachment of our Troops Consisting Partly of Continental Troops and Partly of the Militia of Orange and Ulster Counties, having marched Down to the English Neighbourhood in the night Deceived the Sentinel and Surprised the Out Guard of Colonel Buskirks Regiment of new raised Troops took a Sarjeant and 17 men Prisoners and 16 new Kings Muskets which have been brought Safely to this Place—after which they repulsed their main Guard—we lost one man and

the Enemy are Supposed to have lost four I shall order these Rascally Prisoners under Close Confinement.
The Same Evening one mr Honeywell of Philipsburgh who was lately Taken Prisoner by the Enemy Came from New York He is a Gentleman of Credit and one of the Committee of the Town, He Informs us that General How is lately returned to New York, as are the Hessians who Lately went to Rhode-Island, But that the British Troops are Still there, That there are a great many Troops now in the City That an Embarkation of a Body of them is soon to take Place and that it was Suppos’d that General How was returned on that account That they talked of making a movment to Courtlands Manor, and PeeksKills This Corresponds with a Line which I lately received, which I take the Liberty to Enclose.
I am very glad that your Excellency has thought fit to order Colonel Vose to remain in the Neighbourhood of Chatham it was highly necessary—a Body of the Enemy are at Aquackanuck Said to be from 250 to 400 with Two Pieces of Cannon.
I shall march for Peeks-Kill to morrow morning General George Clinton with about 1000 of the militia of Orange & Ulster Counties ordered out by the Convention of the State of New York is to Guard for the Present this Post and the Passes of the Highlands on this Side of Hudsons River—The Brigt. which I mentioned in my last to have Sailed from the Dock at Hackensack Came to anchor about Seven Miles below the Town, a Party of our men went Down and Boarded her and attempted to bring her up but the wind being fresh it could not be Effected, they then began to unload her into the Boats, Seven firkins of Butter one or two Trunks Some Wine &c. were Brought off and upon return of the Boats a Body of the Enemy Came Down Fired upon & Drove our People off and Took Possession of the Vessel we took three or four Seamen, I had Given orders to the Officer in Case of necessity to Set Her on Fire, but in the Hurry & Confusion He Did not do it, She Had on Board a Great variety of Furniture Hay &c. On opening One of the Trunks we find it to Contain Sundry articles of Plate, Inventory of which is Inclosed, It is said to belong to one mr Yates and that He is Friendly, The Same is Said as to the Effects which were on Board the other vessells—But it Seems a Little Extraordinary that our Friends should Convey their Treasure into the Hands of our Enemies—I Did not Encumber myself with the “Furniture” as we Had not waggons to fetch it away, But the Provisions and Liquors I have Secured, and the Sails and Cordage of the vessells, The Plate I shall Deliver into the Hands of the Assistant Q.M.G., I Sollicit your Excellencys Opinion & Direction respecting it I also found of Continental Property Scattered in Divers Houses (and at a Store where it was Deposited 

as I was Informed for the Enemy) about 160 bbls of Flour, in another Store 21 bbls of Pork, and in another about 30 Hhhds of Rum Gin &c. The Last two articles is Said to be private Property I have Brought off about one Half of it, There are Three or Four Claimers, one of whom we have in Custody, But be the Property whose it may I thought it my Duty to Secure it The remainder I fear will fall into the Hands of the Enemy as we have not Teams to Secure it I have Sent the Flour & Pork to Ramapaugh.
The Colonels of the Regiments Here are uneasy on account of the Pay of their Regiments as the Hazard of geting their abstracts to your Excellency (one of which has been already taken) and the money back from the Paymaster is very great, they request me to lay the matter before your Excellency and Crave Some mode of relief.
upon my arrival at Peeks Kill I shall endeavour to make Such a Disposition of the Troops which I may have the Honor to Command, as may appear most Expedient to answer the Purposes which your Excellency is pleased to Point out, and Hope it will be Such as may be approved by you, I shall Chearfully Consult and Cooperate with General Lincoln in all matters of Importance.
Mr Honywell further Informs That the Talk in New York was that Russia, Hanover, & Portugal would aid Great Britain, But that they were very Doubtfull of France, That they thought they should greatly Distress but never Subdue America—That the Great numbers of Prisoners in the City & their Extreme Sufferings will induce your Excellency to Submit to Terms of accommodation, That Three Rooms in the Old City Hall are fiting up for General Lee with Locks & Barrs &c. I have the Honor to be with great respect & Esteem your Excellencys most Humble Servt

W. Heath

